         CASE 0:20-cv-00958-NEB-LIB Doc. 20 Filed 02/26/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 PROGRESSIVE PREFERRED                             Case No. 20‐CV‐958 (NEB/LIB)
 INSURANCE COMPANY,

                     Plaintiff,
                                              ORDER ON MOTION FOR SUMMARY
 v.                                              DECLARATORY JUDGMENT

 DENNIS MCNEIL,

                     Defendant.



      Plaintiff Progressive Preferred Insurance Company (“Progressive”) brought this

declaratory judgment action to resolve the issue of whether a motorcycle insurance policy

it issued to Defendant Dennis Archie McNeil provides underinsured motorist (“UIM”)

coverage for injuries McNeil sustained in a collision while riding his motorcycle.

Progressive moves for summary judgment, seeking a declaration that Progressive has no

obligation under the policy to provide UIM benefits to McNeil for such injuries. (ECF

No. 10.) For the reasons below, the Court grants the motion.

                                   BACKGROUND

      The parties have stipulated to the following facts:

      McNeil, a Minnesota resident, owned a Honda motorcycle that he insured under

a policy Progressive issued with effective dates of June 20, 2018, to June 20, 2019. (ECF
           CASE 0:20-cv-00958-NEB-LIB Doc. 20 Filed 02/26/21 Page 2 of 9




No. 9 (“Stip.”) ¶¶ 1–3; ECF No. 1‐2 (“Policy”)1.) The Policy included UIM coverage for

covered claims with limits of $100,000 for each person and $300,000 for each accident,

subject to applicable terms, conditions, definitions, limitations and exclusions. (Stip. ¶ 4;

Policy at 2.) McNeil also owned a Chevrolet Equinox sport utility vehicle (the “SUV”)

insured by Grinnell Select Insurance Company (“Grinnell”). (Stip. ¶ 5.)

         On June 7, 2019, McNeil was riding his motorcycle, and Sharee Lee Teachout was

operating McNeil’s SUV as a permissive driver, on the same public street in Kanabec

County, Minnesota. (Id. ¶¶ 7, 8.) The SUV struck the motorcycle, causing significant

injury to McNeil. (Id. ¶¶ 9, 10.) At the time of the accident, Teachout owned a 1999 Buick

Century Limited (the “Buick”) insured by Auto‐Owners Insurance Company (“Auto‐

Owners”). (Id. ¶ 12.) The Buick was not involved in the collision. (Id.)

         After the collision, Grinnell and Auto‐Owners tendered their policy limits to

McNeil. (Id. ¶¶ 11, 13.) McNeil notified Progressive of these proposed liability settlements

and an opportunity to substitute its drafts pursuant to Schmidt v. Clothier, 338 N.W.2d 256

(Minn. 1983).2 (Id. ¶ 14.) Progressive declined to substitute its drafts and McNeil accepted




1   Citations to pages of the Policy at ECF No. 1‐2 refer to ECF page numbers.

2 “Under Schmidt, after the injured party and tortfeasor settle, a UIM carrier can protect
its subrogation interests by ‘substitut[ing] its payment to the insured in an amount equal
to the tentative settlement’ and then, as subrogee, maintain the insuredʹs tort action
against the tortfeasor.” Strong v. Lange, No. A13‐1886, 2014 WL 1517415, at *2 (Minn. Ct.
App. Apr. 21, 2014) (quoting Schmidt, 338 N.W.2d at 263). “[W]hen a UIM insurer fails to
substitute its draft after the plaintiff provides Schmidt–Clothier notice and settles, the


                                              2
         CASE 0:20-cv-00958-NEB-LIB Doc. 20 Filed 02/26/21 Page 3 of 9




the liability settlement offers from Grinnell and Auto‐Owners. (Id. ¶ 15.) Because

McNeil’s damages exceed the limits of coverage from Grinnell and Auto‐Owners, the

parties agree that Teachout is an underinsured motorist. (Id. ¶ 16.)

       Progressive’s Policy provides UIM coverage, subject to certain conditions:

       If you pay the premium for this coverage, we will pay for damages that an
       insured person is legally entitled to recover from the owner or operator of
       an underinsured motor vehicle because of bodily injury:
              1. sustained by an insured person;
              2. caused by an accident; and
              3. arising out of the ownership, maintenance, or use of an
              underinsured motor vehicle.

(Policy at 17 (emphasis removed).) The Policy defines an “underinsured motor vehicle”

as “a land motor vehicle or trailer of any type to which a bodily injury liability bond or

policy applies at the time of the accident, but its limit of liability for bodily injury is less

than the damages that an insured person is entitled to recover from the owner or operator

of the motor vehicle because of bodily injury.” (Id. at 18.) The Policy specifically excludes

from the definition of underinsured motor vehicle “any vehicle or equipment . . . owned

by you or a relative.” (Id.) In relevant part, “you” is defined as “a person shown as a

named insured on the declarations page.” (Id. at 9.) The parties do not dispute that

McNeil is the named insured. (Id. at 1).




tortfeasors are released from any further liability.” White v. Am. Family Ins. Co., No. A16‐
1149, 2017 WL 1157889, at *3 (Minn. Ct. App. Mar. 27, 2017).


                                               3
            CASE 0:20-cv-00958-NEB-LIB Doc. 20 Filed 02/26/21 Page 4 of 9




       McNeil filed an action against Progressive in Minnesota state court seeking UIM

benefits under the Policy. (ECF No. 1‐1.) The parties agreed to stay that action to allow

Progressive to seek a declaration of rights and responsibilities before this Court. (ECF

No. 12 at 5.) Progressive now moves for summary declaratory judgment declaring that it

has no obligation under the Policy to provide UIM benefits to McNeil.

                                        ANALYSIS

       I.      Legal Standard

       Under Rule 56 of the Federal Rules of Civil Procedure, “the court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The parties have raised no genuine issues of material fact; the issue before the Court

is purely a legal one.

       The interpretation of an insurance policy is a question of state law. Stan Koch &

Sons Trucking, Inc. v. Great W. Cas. Co., 517 F.3d 1032, 1039 (8th Cir. 2008). Minnesota law

applies here, as Minnesota is the forum state and neither party raises a choice‐of‐law

claim. Progressive N. Ins. Co. v. McDonough, 608 F.3d 388, 390 (8th Cir. 2010) (applying

Minnesota law to an insurance policy‐related declaratory judgment action). The Court

interprets an insurance policy consistent with general principles of contract construction




                                             4
         CASE 0:20-cv-00958-NEB-LIB Doc. 20 Filed 02/26/21 Page 5 of 9




under Minnesota law, giving effect to the intent of the parties.3 Jerry’s Enters., Inc. v. U.S.

Specialty Ins. Co., 845 F.3d 883, 887 (8th Cir. 2017) (citing Thommes v. Milwaukee Ins. Co.,

641 N.W.2d 877, 879 (Minn. 2002)). An insurance policy “must be construed as a whole,

and unambiguous language must be given its plain and ordinary meaning.” Midwest

Family Mut. Ins. Co. v. Wolters, 831 N.W.2d 628, 636 (Minn. 2013) (quotation omitted).

Policy language is ambiguous if it is “susceptible to two or more reasonable

interpretations,” and the Court resolves any ambiguity in favor of the insured. Id.

(quotation and citation omitted). The Court should interpret each word in the policy to

have meaning, rather than to be superfluous. Econ. Premier Assurance Co. v. W. Nat’l Mut.

Ins. Co., 839 N.W.2d 749, 756 (Minn. Ct. App. 2013). The insured bears the initial burden

of establishing that coverage exists, and the insurer then carries the burden of

demonstrating whether a policy exclusion applies. Travelers Indem. Co. v. Bloomington Steel

& Supply Co., 718 N.W.2d 888, 894 (Minn. 2006).

       II.    “Underinsured Motor Vehicle”

       McNeil was injured when his own SUV, driven by Teachout, collided with his

motorcycle, which he was driving. Progressive maintains that, because the Policy

specifically excludes any vehicle owned by the named insured from the definition of

“underinsured motor vehicle,” McNeil’s SUV was not an underinsured motor vehicle




3The parties agree that the Minnesota No‐Fault Automobile Insurance Act, Minn. Stat.
§§ 65B.41–65B.71, does not govern the Policy. (ECF No. 12 at 9–13; ECF No. 14 at 1, 4–5.)


                                              5
         CASE 0:20-cv-00958-NEB-LIB Doc. 20 Filed 02/26/21 Page 6 of 9




and the Policy does not provide UIM coverage. (ECF No. 12 at 2, 7–9; Policy at 9, 18.)

McNeil does not dispute that his SUV is not an underinsured motor vehicle under the

Policy. (ECF No. 14 at 6.) Based on the plain language of the Policy, the Court finds that

because McNeil owned the SUV, the SUV was not an underinsured motor vehicle under

the Policy. Thus, the Policy excludes UIM coverage based on the SUV.

       Indeed, McNeil’s argument has nothing to do with the SUV involved in the

collision. Instead, he argues that under the “ambiguous” terms of the Policy, UIM

coverage applies because Teachout was an underinsured motorist and her Buick was

underinsured.4 (ECF No. 14 at 4–7; see also id. at 9 (arguing that the UIM coverage

exclusion does not apply to the Buick because McNeil had no ownership interest in it).)

       The Policy defines an “underinsured motor vehicle” as “a land motor vehicle or

trailer of any type to which a bodily injury liability bond or policy applies at the time of

the accident, but its limit of liability for bodily injury is less than the damages that an

insured person is entitled to recover from the owner or operator of the motor vehicle

because of bodily injury.” (Policy at 18.) The parties agree that the Buick satisfies this

definition because it is a motor vehicle to which a bodily injury policy applied at the time

of the accident (i.e., the Auto‐Owner’s policy), but the liability limit was less than the


4 Although McNeil initially asserts that the term “underinsured motor vehicle” is
ambiguous, he soon thereafter maintains that it is “clear and unambiguous.” (ECF No. 14
at 5, 6). He points to no ambiguous language in the definition of underinsured motor
vehicle, and the Court finds none. Instead, McNeil’s argument for “ambiguity” is that the
parties differ on the application of unambiguous language to the stipulated facts.


                                             6
         CASE 0:20-cv-00958-NEB-LIB Doc. 20 Filed 02/26/21 Page 7 of 9




damages McNeil was entitled to recover from Teachout. (ECF No. 14 at 6; ECF No. 15

at 3.) The Court agrees as well; the term uninsured motor vehicle is unambiguous, and

the Buick is an underinsured motor vehicle under the Policy.

       The problem, then, is that UIM coverage does not apply because McNeil’s bodily

injury did not arise out of Teachout’s use of the Buick. (ECF No. 15 at 3.) McNeil contends

that the Policy is ambiguous because it does not address the involvement of the

underinsured motor vehicle required for UIM coverage. (ECF No. 14 at 7–8.)

       Even if McNeil’s argument made logical sense, the clear language of the Policy

belies it. Under the Policy, Progressive “will pay for damages that an insured person is

legally entitled to recover from the owner or operator of an underinsured motor vehicle

because of bodily injury . . . arising out of the ownership, maintenance, or use of an

underinsured motor vehicle.”5 (Policy at 17 (emphasis added).) According to McNeil,

because the Policy does not state that the underinsured motor vehicle has to be involved

in the collision giving rise to the claim, it creates an ambiguity that the Court must resolve

in his favor. (ECF No. 14 at 7–8.) He cites no caselaw interpreting the phrase “arising out

of” to support his position.

       The Minnesota Supreme Court has held that the phrase “arising out of” is to be

“broadly construed,” and generally means “originating from,” “growing out of,” or


5The parties do not dispute that the two other requirements of this provision—that the
bodily injury was “sustained by an insured person” and “caused by an accident”—are
satisfied here. (Policy at 17.)


                                              7
         CASE 0:20-cv-00958-NEB-LIB Doc. 20 Filed 02/26/21 Page 8 of 9




“flowing from.” Dougherty v. State Farm Mut. Ins. Co., 699 N.W.2d 741, 744 (Minn. 2005)

(quotation marks and citations omitted). It has explained that it typically interprets the

phrase “arising out of” in an insurance policy to mean “causally connected with.”

Meadowbrook, Inc. v. Tower Ins. Co., 559 N.W.2d 411, 419 (Minn. 1997) (citation and

quotation marks omitted); see Bethel v. Darwin Select Ins. Co., 735 F.3d 1035, 1039 (8th

Cir. 2013) (explaining that a cause‐and‐result relationship satisfies the “arising out of”

provision of a policy) (citing Progressive Cas. Ins. Co. v. Brockway, 411 N.W.2d 13, 16 (Minn.

Ct. App. 1987)). The Court finds that the Policy’s UIM coverage provision is clear and

unambiguous. See generally League of Minn. Cities Ins. Tr. v. City of Coon Rapids, 446

N.W.2d 419, 422 (Minn. Ct. App. 1989) (noting the Minnesota Supreme Court’s definition

of “arising out of” was included in the policy “as a matter of law,” and holding that the

policy provision at issue was clear and unambiguous).

       Applying the UIM coverage provision to the record before the Court, there is no

evidence that McNeil’s bodily injury originated from, grew out of, flowed from, or was

otherwise causally connected with the Buick. It is undisputed that the Buick was not

involved in the collision that caused McNeil’s injury. (Stip. ¶ 12.) Because McNeil’s bodily

injury did not arise out of Teachout’s ownership of the Buick, the Policy does not provide

UIM coverage based on the Buick.




                                              8
        CASE 0:20-cv-00958-NEB-LIB Doc. 20 Filed 02/26/21 Page 9 of 9




                                   CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT Progressive Preferred Insurance Company’s Motion for

Summary Declaratory Judgment (ECF No. 10) is GRANTED.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: February 26, 2021                       BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                           9
